DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,959,936 in view of Sagel et al (US 6,582,708). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are directed to an oral compositions comprising a peroxide complex, a whitening agent, and an orally acceptable carrier. ‘936 lists a specific carrier, thus falls under the broader instant claim 1. ‘936 further claims additional agents, such as lactic acid which is a mile product. ‘936 does not teach an application device. Sagel teaches it was well known to use strips to apply whitening oral care agents, including the use of polyethylene, polyesters, and fluoroplastics (col 8, lines 44-65). It would have been obvious to administer the composition of ‘936 using known means, such as strips as disclosed by Sagel.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,895,304, claims 1-9 of U.S. Patent 9,517,194, and claims 1-12 of U.S. Patent No. 10,758,472, each in view of Breitenbach et al (US 5,674,436), Yamane et al (US 6,149,894), and Sagel et al (US 6,582,708). Although the claims at issue are not identical, they are not patentably distinct from each other because the patents also include hydrogen-peroxide complexed polymers in oral care compositions, but do not disclose N-vinyl heterocyclic polymer or the additional components. 
Breitenbach et al teaches complexing hydrogen peroxide with polymers of N-vinyl polymerisate, but not for oral care formulations. 
Yamane et al discloses common excipients in oral care compositions include antimicrobial Vitamin E, tocopherols, vitamin C, astringent salts such as zinc, etc (col 4 lines 8-39). 
Sagel teaches it was well known to use strips to apply whitening oral care agents, including the use of polyethylene, polyesters, and fluoroplastics (col 8, lines 44-65).
It would have been obvious to one of ordinary skill in the art, when reading the term “hydrogen peroxide complexes” to use complexes known in the art, such as disclosed by Breitenbach. Further, it would have been obvious to include known additional agents, such as disclosed by Yamane et al for their specific purposes.
It would have been obvious to administer the composition of ‘936 using known means, such as strips as disclosed by Sagel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J PACKARD whose telephone number is (571)270-3440. The examiner can normally be reached Mon and Wed-Fri (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN J PACKARD/               Primary Examiner, Art Unit 1612